Citation Nr: 0313022	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-07 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
prostate cancer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1962 to January 
1966.

This appeal arose from a February 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit 
requested.  In February 2003, the veteran testified before 
the undersigned at a Travel Board hearing conducted at the 
Houston RO.

In his March 2002 notice of disagreement, the veteran raised 
a claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue has not been adjudicated by the RO 
and is not currently before the Board.  It is referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's residuals of prostate cancer require the 
wearing of absorbent material which must be changed more than 
four times per day.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision and statement of the case apprised the 
veteran of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, he was informed that VA would obtain 
the veteran's service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  Accordingly, under the circumstances 
presented in this case, and in light of the decision herein, 
the veteran has been accorded ample notice as required by the 
VCAA.  As such, the Board finds that the documents clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim and 
identified the evidence that VA was to acquire on his behalf 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  His VA medical records have been obtained 
and he was afforded a VA examination.  Additionally, he was 
afforded the opportunity to present testimony at a personal 
hearing before the undersigned at the RO in February 2003.  
He did not identify any outstanding evidence but testified 
that his prostate cancer residuals required him to change 
pads five to six times per day.  There is no indication that 
there exists any evidence which has a bearing on this issue 
that has not been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal and has not identified any additional 
pertinent evidence that has not been associated with the 
record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

The veteran was diagnosed with prostate cancer in 1997 and he 
subsequently underwent a radical retropubic prostatectomy.  
Upon VA examination in December 2001 it was reported that 
there was no recurrence of his cancer.  Consequently, 
pursuant to the Rating Schedule, his postoperative residuals 
of prostate cancer should be evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7527 and 7528 (2002).  Applying these rules and 
considering the evidence of record, the RO concluded that the 
veteran's predominant residual disability was urinary 
incontinence.  Presently, his disability is rated 40 percent 
disabling under the criteria outlined for voiding 
dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urinary incontinence requiring the use of an appliance or the 
wearing of absorbent material which must be changed two to 
four times per day is assigned a 40 percent rating.  Urinary 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day warrants a 60 percent rating.  This is the 
maximum rating available for urinary incontinence.  38 C.F.R. 
§ 4.115a (2002).  

At a VA examination in December 2001, the veteran related a 
history of urinary incontinence since his radical retropubic 
prostatectomy in 1997.  The wore pads which he changed two to 
three times per day.  Catheterization was not required.  He 
did not have any urinary tract infections and he denied any 
history of hematuria.  At his personal hearing in February 
2003, he testified that, although it varied at times, he 
typically had to change his pads five to six times per day.  

Based on the clinical evidence of record, as well as the 
veteran's credible testimony at his personal hearing, the 
Board finds that his residuals of prostate cancer warrant a 
60 percent rating in accordance with 38 C.F.R. § 4.115a.  
This is the maximum rating available for urinary 
incontinence.  Accordingly, a higher rating may not be 
awarded at this time.  The Board notes that the veteran has 
asserted that he is unable to work due to this disability.  
However, as noted in the Introduction above, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability has not 
been addressed by the RO and was referred for appropriate 
development.  Hence, consideration of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) will not be 
addressed in this decision.  


ORDER

A 60 percent rating for residuals of prostate cancer is 
granted, subject to the regulations governing the payment of 
monetary awards.  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




